          Case 1:18-cv-01458-PLF Document 69 Filed 07/03/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 M.G.U., et al.,
                        Plaintiff,
                                                      Civil Action No. 1:18-cv-1458 (PLF)
                        v.

 KIRSTJEN NIELSEN, et al.,

                        Defendants.

                    UNOPPOSED MOTION FOR EXTENSION OF TIME FOR
                     PLAINTIFFS TO RESPOND TO SHOW CAUSE ORDER

               Pursuant to Federal Rule of Civil Procedure 6(b), Plaintiffs, by and through their

undersigned counsel, hereby move for a twenty-day extension to respond to the Court’s Show

Cause Order (Dkt. No. 68). The Court ordered Plaintiffs to show cause by July 9, 2019, and

Plaintiffs seek a 20-day extension, until July 29, 2019. Counsel for Plaintiffs, Anand Sithian,

communicated by email with counsel for Defendants, Sarah B. Fabian, and Ms. Fabian stated that

Defendants do not object to Plaintiffs’ request for an extension.

               This is Plaintiffs’ first motion for an extension of time regarding the Court’s Show

Cause Order. Good cause exists to grant this motion, as it is brought in good faith and is not

brought for purposes of delay. Counsel for Plaintiffs, Steven Herzog, is currently traveling

internationally and will not be returning to work until July 8, 2019. Counsel for Plaintiffs intends

to discuss with counsel for Defendants whether the parties can resolve this action without further

litigation. Counsel for Plaintiffs therefore requests 20 days to have such discussions, to allow

Counsel time to consult with Plaintiffs, and to prepare a response to the Court’s Show Cause Order,

if necessary. No party will be prejudiced by this extension, and all parties have consented to the

relief requested.



                                                 1
         Case 1:18-cv-01458-PLF Document 69 Filed 07/03/19 Page 2 of 2



              WHEREFORE, based on the foregoing, Plaintiffs respectfully request that the

Court extend Plaintiffs’ deadline to respond to the Court’s June 25, 2019 Show Cause Order until

July 29, 2019. A proposed order is attached.



DATED: July 3, 2019                                Respectfully submitted,



                                                   PAUL, WEISS, RIFKIND, WHARTON &
                                                   GARRISON LLP

                                                   /s/ Anand Sithian
                                                   Steven C. Herzog (admitted pro hac vice)
                                                   Meredith A. Arfa
                                                   Anand Sithian (admitted pro hac vice)
                                                   1285 Avenue of the Americas
                                                   New York, NY 10019-6064
                                                   (212) 373-3000
                                                   sherzog@paulweiss.com
                                                   marfa@paulweiss.com
                                                   asithian@paulweiss.com

                                                   David J. Ball (DC Bar No. 460055)
                                                   2001 K Street, NW
                                                   Washington, DC 20006-1047
                                                   (202) 223-7352
                                                   dball@paulweiss.com

                                                TEXAS RIOGRANDE LEGAL AID, INC.

                                                Jerome Wesevich (D.D.C. Bar No. TX0125)
                                                Amanda Chisholm (Texas Bar No. 24040684)
                                                Peter McGraw (Texas Bar No. 24081036)
                                                1331 Texas Avenue
                                                El Paso, Texas 79901
                                                (915) 241-0534
                                                jwesevich@trla.org
                                                achisholm@trla.org
                                                pmcgraw@trla.org

                                                   Counsel for Plaintiffs



                                               2
         Case 1:18-cv-01458-PLF Document 69-1 Filed 07/03/19 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 M.G.U., et al.,
                        Plaintiff,
                                                      Civil Action No. 1:18-cv-1458 (PLF)
                        v.

 KIRSTJEN NIELSEN, et al.,

                        Defendants.

                                      [PROPOSED] ORDER

               UPON CONSIDERATION of Plaintiffs’ UNOPPOSED MOTION FOR

EXTENSION OF TIME FOR PLAINTIFFS TO RESPOND TO SHOW CAUSE ORDER,

and for good cause shown, it is hereby

               ORDERED that Plaintiffs’ motion be, and hereby is, GRANTED, Plaintiffs’

deadline to file their response is extended to July 29, 2019.

SO ORDERED.


________________                                                ____________________________
Date                                                                PAUL L. FRIEDMAN
                                                                    United States District Judge
